Citation Nr: 0210549	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for muscle pain, aches, 
and spasms as a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for a sleep disorder as 
a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from July 1988 to 
December 1988, and from September 1990 to December 1990.  She 
also served in the Army Reserves.  

This appeal arises from a December 1997 review of Gulf War 
claims conducted by the Department of Veterans Affairs (VA) 
regional office (RO) in New Orleans, Louisiana.  (The matter 
had been originally addressed in a March 1996 rating action 
following the veteran's June 1993 application for benefits.)  
The issues were perfected for appeal in April 1999, and 
eventually forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  

In addition, the record also shows that in a June 2002 rating 
action, the RO denied service connection for post traumatic 
stress disorder (PTSD).  In an August 2002 "Written Brief 
Presentation" prepared by the veteran's representative, the 
claim for service connection for PTSD was identified as an 
"inferred" issue.  The representative did not further 
clarify what was meant by that, and it appears he was unaware 
the issue had been addressed by the RO only two months 
earlier.  In view of that, and since there remains ample time 
in which to accomplish the formal steps necessary to perfect 
an appeal of that June 2002 decision if an appeal of that 
decision is actually desired, the Board will not further 
address this matter, but refer it to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The record is devoid of objective indications that the 
veteran is presently suffering from a chronic disability 
resulting from an illness manifested by muscle pain, aches 
and/or spasms.  

3.  To the extent the record reflects that the veteran 
suffers from sleep problems, it has been characterized as 
excessive drowsiness or sleepiness, and has been attributed 
to a side effect of the medication she takes to treat her 
psychiatric illness, rather than as a consequence of an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for muscle 
pain, aches, and spasms as a manifestation of an undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.317 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria to establish service connection for a sleep 
disorder as a manifestation of an undiagnosed illness are not 
met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled and that no further action in this regard is 
warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the statement of 
the case, and the supplemental statement of the case sent to 
the veteran notified her of the evidence required to grant 
her claim, and of the information, and evidence needed to 
substantiate it.  In addition, in a written statement dated 
in August 2002, the veteran's representative acknowledged his 
awareness of the provisions of the VCAA, as well as of the 
criteria that must be met to establish entitlement to the 
benefits at issue.  Thus, the Board concludes the 
notification requirements of the VCAA have been satisfied, 
and there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In this regard, while it is not clear whether the veteran was 
advised which portion of the information and evidence 
necessary to substantiate the claim would be obtained by VA 
and which he would be required to submit, it appears that the 
RO took it upon itself to make the effort to obtain the 
evidence the veteran indicated might be useful in connection 
with her claims.  Although some efforts in this regard did 
not meet with success, the record establishes this failure 
was due to the veteran's apparent unwillingness to provide 
the authorization this source of evidence (a private hospital 
where the veteran was treated in 1992) required before 
releasing its records.  Further, other pieces of evidence 
include references to the missing hospital records, and make 
it clear that the treatment provided concerned a psychiatric 
order, rather than one of the claimed disabilities.  
Moreover, as will be set out below, later records establish 
that the symptoms that are the subject of this appeal are 
obviously not chronic such that even if the missing 1992 
records were to show complaints relating to the claimed 
disabilities, these records would not change the outcome of 
this appeal.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the available service medical records appear to 
have been associated with the claims file, and as indicated 
above, the records the veteran identified as relevant to her 
claims were obtained to the extent possible.  Further, the 
veteran was examined for VA purposes in connection with these 
specific claims.  Under these circumstances, the Board finds 
that both the notice and the development requirements of the 
VCAA have been met.  Therefore, the Board may proceed to 
address the merits of the veteran's claim.

Applicable legal criteria may be found at 38 U.S.C.A. § 1117, 
which authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that 
such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2001; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; 
(3) Headache; (4) Muscle pain; (5) Joint pain; (6) 
Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or 
lower); (9) Sleep disturbances; (10) 
Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal 
weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this 
section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air 
service in the Southwest Asia theater of operations 
during the Persian Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2001).

In this case, for reasons that are not clear, the RO 
forwarded the case to the Board for its consideration of the 
veteran's appeal before confirming whether the veteran 
actually served in the Southwest Asia theater of operations 
during the Gulf War.  Her service discharge documents reflect 
active duty and foreign service during a time when it was 
possible for her to have had such service, but this evidence 
does not actually confirm her presence there.  This obviously 
is of some significance in the context of a claim for 
benefits based on service in that theater of operations.  As 
will be made clear below, however, because of the content of 
the other evidence obtained in connection with this appeal, 
it will not be necessary to confirm this veteran's presence 
in Southwest Asia, and for purposes of this decision, it may 
be assumed she had such service. 

With respect to that aspect of the veteran's appeal regarding 
muscle aches, pains and spasms, the medical evidence 
associated with the claims file, and which dates from 1992 to 
2000, fails to include any that documents those complaints.  
Further, the report of the examination conducted for VA 
purposes in connection with her claim in June 1999 revealed 
that the veteran denied having any complaints of muscle aches 
or pains.  Likewise, the examiner found the veteran had 
"good muscular power", no joint disease, and concluded 
there was no active or chronic illness or disability present.  

One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability.  Although a 
specific diagnosis of a known clinical entity is not required 
to establish benefits under the specific law and regulations 
regarding those who served in Southwest Asia during the Gulf 
War, the evidence must nevertheless reflect the current 
presence of some impairment or chronic disability.  Here, the 
veteran has not identified any source from which records 
could be obtained showing a current disability manifested by 
muscle aches, pains and/or spasms.  Accordingly, the Board 
concludes that the information and evidence of record in this 
case fails to show that the veteran has the disability 
(muscles pains, aches and/or spasms) for which service 
connection is sought.  In the absence of evidence reflecting 
the current presence of the claimed disability, the appeal in 
this regard must be denied.  

With respect to the claim as it concerns sleeping problems, 
it is observed that the veteran's original 1993 claim for 
benefits identified the problem as being unable to sleep, 
("sleepless and restless nights").  The only records which 
include what might be characterized as entries regarding a 
sleep problem describe the opposite condition.  They show 
excessive sleeping, or drowsiness.  Further, this drowsiness 
is identified as a side effect to the psychiatric medication 
the veteran is taking.  

Under the foregoing circumstances, it cannot be concluded 
that the veteran has a sleep disorder due to an unknown 
cause.  Relevant records show that any problems sleeping were 
secondary to medications.  That being so, it cannot be 
concluded that this complaint is due to some undiagnosed 
condition, and it thus falls outside the purview of either 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  Accordingly, the 
veteran's claims for service connection for a sleep disorder 
as manifestations of undiagnosed illnesses must be denied.  


ORDER

Entitlement to service connection for muscle pain, aches, and 
spasms as a manifestation of an undiagnosed illness is 
denied.  

Entitlement to service connection for a sleep disorder as a 
manifestation of an undiagnosed illness is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

